Per Curiam.

We affirm the BTA’s decision.
The BTA reviewed the competing appraisal reports and testimony, including the income and expense data, and observed “very little distinction * * * between the two appraisals with the exception of the treatment of franchise fees[.]” The BTA then concluded that VMS’s appraiser in his income approach to valuation had acted inappropriately regarding such a deduction, and chose to rely upon the appraisal submitted by the school board.
*587John R. Garvin, VMS’s appraiser, testified that VMS paid a four-percent Holiday Inn franchise royalty fee, but he had no documents in his possession to establish that the franchise fee was not included in the administration and general expenses found on VMS’s operating statement furnished to him for appraisal purposes. However, he felt that the expense listing did not include franchise fees and, accordingly, deducted that amount in computing his estimate of true value based on the income approach.
Gary J. Seckel, the school board’s appraiser, testified that it was not proper to take a separate expense deduction for franchise fees here because they were already included in general expenses. The BTA found that Seckel’s position was supported by the record.
In Mentor Exempted Village School Dist. Bd. of Edn. v. Lake Cty. Bd. of Revision (1988), 37 Ohio St.3d 318, 319, 526 N.E.2d 64, 65, we held that “[t]he BTA is not required to adopt the valuation fixed by any witness, and it is vested with wide discretion to determine the weight to be given to evidence and the credibility of witnesses before it. * * * [W]e will disturb the BTA’s decision with respect to a valuation only where the decision affirmatively appears from the record to be unreasonable or unlawful.”
Here, we find that the BTA’s decision was neither unreasonable nor unlawful, and it is affirmed.

Decision affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.